DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-8, 10) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Roumeliotis does not disclose “determining, with the processor, an odometry estimate based on the image frames, the odometry estimate including estimated camera poses from which each of the image frames were captured, the estimated camera poses being determined in part based on a sensor noise model that indicates an uncertainty of the depth of each pixel of each of the image frames.” Particularly, the estimator 22 comprises an EKF that estimates the 3D IMU pose and linear velocity together with the time-varying IMU biases and a map of visual features 15 (Roumeliotis at par. 0032). Estimator 22 may apply estimation techniques that compute state estimates by projecting IMU data and image data from non-keyframes to keyframes (par. 0032). The measurement model for the image source 12 is described by the nonlinear function (5), in which Vtj is a zero-mean, Gaussian measurement noise with covariance R^j (par. 0041).  However, Roumeliotis fails to teach that estimated camera poses of the odometry are determined in part based on a sensor noise model that indicates an uncertainty of the depth of each pixel of each of the image frames. Particularly, it is clear that Roumeliotis models measurement noise of the image source 12 in a purely statistical manner (i.e. simply using Gaussian noise, which has no basis in physical processes of the sensor) and does not model the measurement noise of the image source 12 using a sensor noise model (i.e. one with a basis in physical processes of the sensor).  Roumeliotis does not anticipate the limitations of claim 5 because it does not disclose “determining, with the 
Kerl does not disclose “determining, with the processor, an odometry estimate based on the image frames, the odometry estimate including estimated camera poses from which each of the image frames were captured, the estimated camera poses being determined in part based on a sensor noise model that indicates an uncertainty of the depth of each pixel of each of the image framesParticularly, Kerl discloses an equation (6) for modeling photometric error and an equation (7) for modeling depth error (III.D. Error Functions). The photometric and the depth error is, in particular, modeled as a bivariate random variable r = (77, rz)r, which follows a bivariate t-distribution pt(0,2, v).  However, Kerl fails to teach that estimated camera poses of the odometry are determined in part based on a sensor noise model that indicates an uncertainty of the depth of each pixel of each of the image frames. Particularly, it is clear that (See applicant’s remarks dated 3/26/21 pages 9-14.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 20, 2021